Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
The application contains claims directed to the following patentably distinct species:
Species 1:  Embodiment of an electrostatic discharge (ESD) protection apparatus (e.g. Fig. 1) corresponds to claim 1.
Species 2:  Embodiment of an electrostatic discharge (ESD) protection apparatus (e.g. Fig. 2) corresponds to claim 4.
Species 3:  Embodiment of an electrostatic discharge (ESD) protection apparatus (e.g. Fig. 3) corresponds to claim 13.
Species 4:  Embodiment of an electrostatic discharge (ESD) protection apparatus (e.g. Fig. 4) corresponds to claim 12.
Species 5:  Embodiment of an electrostatic discharge (ESD) protection apparatus (e.g. Fig. 6) corresponds to claim 10.
Species 6:  Embodiment of an electrostatic discharge (ESD) protection apparatus (e.g. Fig. 9) corresponds to claim 5.



The species are independent or distinct because identified claims to the Species 1, 2, 3, 4, 5, and 6 recite the mutually exclusive characteristics as shown in Fig.1, Fig.2, Fig.3, Fig.4, Fig.6, and Fig.9 along with claims 1, 4, 13, 12, 10, and 5 respectively.  In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/SELIM U AHMED/Primary Examiner, Art Unit 2896